
	
		One Hundred Eleventh Congress of the United
		  States of America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. CON. RES. 62
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 11, 2010
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Congratulating the outstanding professional
		  public servants, both past and present, of the Natural Resources Conservation
		  Service on the occasion of its 75th anniversary.
	
	
		Whereas
			 the well-being of the United States is dependent on productive soils along with
			 abundant and high-quality water and related natural resources;
		Whereas
			 the Natural Resources Conservation Service (in this resolution referred to as
			 NRCS) was established as the Soil Conservation Service in the
			 Department of Agriculture in 1935 to assist farmers, ranchers, and other
			 landowners in protecting soil and water resources on private lands;
		Whereas
			 Hugh Hammond Bennett, the first Chief of the Soil Conservation Service and the
			 “father of soil conservation”, led the creation of the modern soil conservation
			 movement that established soil and water conservation as a national
			 priority;
		Whereas
			 the NRCS, with the assistance of President Franklin D. Roosevelt, State
			 governments, and local partners, developed a new mechanism of American
			 conservation service delivery, which brings together private individuals with
			 Federal, State, and local governments to achieve common conservation
			 objectives;
		Whereas
			 the NRCS provides a vital public service by supplying technical expertise and
			 financial assistance to cooperating private landowners for the conservation of
			 soil and water resources;
		Whereas
			 the NRCS, as authorized by Congress, has developed and provided land
			 conservation programs that have resulted in the restoration and preservation of
			 millions of acres of wetlands, forests, and grasslands that provide innumerable
			 benefits to the general public in the form of recreational opportunities,
			 wildlife habitat, water quality, and reduced soil erosion;
		Whereas
			 the NRCS is the world leader in soil science and soil surveying;
		Whereas
			 the NRCS is the national leader in the inventory of natural resources on
			 private lands, providing national leaders and the public with the status and
			 trends related to these resources and helping forecast the availability of
			 critical water supplies;
		Whereas
			 the NRCS has helped communities develop and implement thousands of locally led
			 projects that continue to provide flood control, soil conservation, water
			 supply, and recreational benefits to all Americans, while providing business
			 and job creation opportunities as well;
		Whereas
			 since its establishment, the NRCS has developed, tested, and demonstrated
			 conservation practices, helped develop the science and art of conservation, and
			 continues to strive toward innovation;
		Whereas
			 the NRCS encourages and works with landowners and land users to adopt
			 conservation practices and technologies in a voluntary manner to address
			 natural resource concerns;
		Whereas
			 NRCS employees serve in offices in every State and territory, while other
			 employees assist other countries and governments;
		Whereas
			 while some NRCS employees work directly with landowners, other employees serve
			 in support of NRCS field operations, but all work toward a common goal of
			 improving the condition of all natural resources found on private lands,
			 knowing when they succeed, all Americans benefit; and
		Whereas
			 the NRCS has been “helping people, help the land” for 75 years: Now, therefore,
			 be it
		
	
		That Congress—
			(1)congratulates the outstanding conservation
			 professionals of the Natural Resources Conservation Service on the occasion of
			 the 75th anniversary of the Natural Resources Conservation Service;
			(2)recognizes the vital role conservation
			 plays in the well-being of the United States;
			(3)expresses its continued commitment to the
			 conservation of natural resources on private lands in both the national
			 interest and as a national priority; and
			(4)recognizes the services that the Natural
			 Resources Conservation Service provides to the United States by helping
			 farmers, ranchers, and other landowners to protect soil, water, and related
			 natural resources.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
